U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-176820 KLEANGAS ENERGY TECHNOLOGIES INC. (Name of small business issuer in its charter) Delaware 26-2808844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3001 N. Rocky Pt. RD. Suite 200 Tampa, Florida 33771 (Address of principal executive offices) (727)-364-2744 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of August 18, 2014 Common Stock, $0.000001 KLEANGAS ENERGY TECHNOLOGIES INC. FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2014 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosure 30 Item 5. Other information 30 Item 6. Exhibits 30 SIGNATURES 32 2 Forward-Looking Information This Quarterly Report of Kleangas Energy Technologies Inc. on Form 10-Q contains forward-looking statements, particularly those identified with the words, “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives,” and similar expressions. These statements reflect management’s best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management’s Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Quarterly Report on Form 10-Q. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. 3 ITEM 1. FINANCIAL STATEMENTS KLEANGAS ENERGY TECHNOLOGIES, INC. AND SUBSIDIARIES (A Developmental Stage Company) FINANCIAL STATEMENTS (unaudited) JUNE 30, 2014 INDEX PAGE BALANCE SHEETS (unaudited) 5 STATEMENTS OF OPERATIONS (unaudited) 6 STATEMENTS OF CASH FLOWS (unaudited) 7 NOTES TO FINANCIAL STATEMENTS (unaudited) 8- 16 4 KLEANGAS ENERGY TECHNOLOGIES, INC. AND SUBSIDIARIES Balance Sheets (unaudited) June 30, December 31, ASSETS Current Assets: Cash $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Other accrued expenses Due to shareholder Notes payable (net of debt discount) Accrued interest - note payable shareholder Accrued interest - note payable - Notes payable-related party Payable to officer-second cycle - Payable to officer Note payable Total Liabilities Other liabilities: Derivative liability Total Liabilities Stockholders' Deficit Preferred A, B, C, and D stock, par value $0.000001; 1,000 shares authorized, none issued and outstanding - - Preferred E stock, par value $0.000001; 10,000,000 shares authorized, 10,000,000 issued and outstanding at June 30, 2014 and December 31, 2013 10 10 Common stock, par value $0.000001; 4,989,999,000 shares authorized, 3,078,561,098 and 3,047,561,098 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid in capital Deficit accumulated during development stage ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 5 KLEANGAS ENERGY TECHNOLOGIES, INC. AND SUBSIDIARIES Statements of Operations For the six months ended June 30, 2014 and 2013 (unaudited) For the period June 24, 2010 For the six months ended June 30, (Inception) to June 30, Revenues $ $
